
	

113 HR 2529 IH: Veteran Spouses Equal Treatment Act
U.S. House of Representatives
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2529
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2013
			Ms. Titus (for
			 herself and Mr. Smith of Washington)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to amend the
		  definition of the term spouse to recognize new State definitions
		  of such term for the purpose of the laws administered by the Secretary of
		  Veterans Affairs.
	
	
		1.Short titleThis Act may be cited as the
			 Veteran Spouses Equal Treatment
			 Act.
		2.Definition of
			 spouse for purposes of veteran benefits to reflect new state definitions of
			 spouseSection 101 of title
			 38, United States Code, is amended—
			(1)in paragraph (3),
			 by striking of the opposite sex; and
			(2)by striking
			 paragraph (31) and inserting the following new paragraph:
				
					(31)Notwithstanding
				section 7 of title 1, an individual shall be considered a spouse
				if the marriage of the individual is valid in the State in which the marriage
				was entered into or, in the case of a marriage entered into outside any State,
				if the marriage is valid in the place in which the marriage was entered into
				and the marriage could have been entered into in a State. In this paragraph,
				the term State has the meaning given that term in paragraph (20),
				except that the term also includes the Commonwealth of the Northern Mariana
				Islands.
					.
			
